*313OH APP1I0ATI0Í POR RBHBARIHC.
P2R OURIAIl:
In our original opinion and decree we did not oonaldor the possible oiaims oí tho defendant, ilo Williams, againet hla co-defendant , Mrs. Lomioux, as none were set up, and wa did not pass upon them; therefor* we saw no neoesnlty of reserving his rights, if any, against her; but at the request of Kt Williams we do nov specially reserva to hip any rights he may have against Mrs. Lemleux under the otntraat of sale mentioned In our opinion.
Me Williams I3 not entitled to he considered as a stakeholder and as suoh relieved of the payment of oosts, 50 A 1027. He did not admit owing the amount eltherto the plaintiff, Mrs. Huok, or to the defendant lire lemleux, neither did he deposit the amount in court to await the judgment of the court as to the rightful claimant.But on the contrary in his answer, he specially prayed that plaintiff's demand he rejected and"that he he permitted to retain in his hands out of said fund the amount of damages due to him hy her (plaintiff) to witt; the sum of >210 and $60 additional as attorney's fees, and that his reoonvsntlonal demand be ' reoognized against her in said amount."
We see no reason to change our opinion as far aB Mrs. lemleux is concerned.
Both applications for rehearing refused.
Hev; Orleans la, April 5th, 1920
A true oopy.
By Olerk
^pril 21st 1920